Petitioner, Bert Miller, who is an inmate of the State Penitentiary at McAlester, serving a life sentence for murder by reason of judgment and sentence of the district court of McCurtain county, has filed in this court an application for writ of mandamus. By this application he seeks to have this court issue a writ of mandamus directed to the district court of McCurtain county, directing said court "to furnish a case-made record at your petitioner's own expense, or a transcript."
No part of the record of McCurtain county is attached to the petition, and no evidence was submitted, *Page 424 
or appearance made, at the date of the submission of this case on September 22, 1948.
The petition shows on its face that petitioner was sentenced on May 3, 1943. The time for appeal has long since expired. There is no statute in this state which permits this court to issue an order requiring the district court to furnish a transcript or case-made after the time has expired for taking an appeal in a criminal case.
Petitioner contends that he is being deprived of his rights in violation of sec. 7, art. 2 of the Oklahoma Constitution, and the Fourteenth Amendment to the Federal Constitution, which provide:
"No person shall be deprived of life, liberty, or property, without due process of law."
We do not find that petitioner has been deprived of any right guaranteed under the above provision.
As has often been stated, there has been created in this state a Pardon and Parole Board, which has ample facilities for the consideration and review of the facts where one has entered a plea of guilty, or been convicted and is serving a sentence in the State Penitentiary. It is unnecessary to again review these provisions.
For the reasons above stated, the petition for writ of mandamus is denied.
JONES and BRETT, JJ., concur.